Opinion issued December 19, 2012




                                        In The

                                 Court of Appeals
                                       For The

                              First District of Texas
                               ————————————
                                 NO. 01-12-01135-CV
                               ———————————
                     IN RE JAMES JOSEPH ROONEY, Relator



               Original Proceeding on Petition for Writ of Mandamus


                              MEMORANDUM OPINION

      Relator, James Joseph Rooney, has filed a petition for writ of mandamus in

this Court. The related action pending in the trial court is a suit to modify the

parent-child relationship.1   In his mandamus petition, Rooney challenges the

December 14, 2012 temporary order, purportedly “approved by a visiting associate


1
      The underlying case is In re K.K.R., No. 2012-43652 (308th Dist. Ct., Harris
      Cnty., Tex.), the Honorable James Lombardino, presiding.
judge,” compelling him to pay $50,000 in interim attorney’s fees to the real party

in interest, Kora Jean Leach, and her attorneys.

      Rooney identified the Honorable James Lombardino as the respondent. The

copy of the December 14, 2012 temporary order included in the mandamus record

was not signed by Judge Lombardino or any other judge. However, Rooney

attached the affidavit of his trial counsel to the copy of the complained-of order

submitted with his petition. This affidavit provides that the order was “approved

by a visiting associate judge in the 308th District Court” and that a “certified copy

of the Order is unavailable . . . because it has not been signed by the presiding

judge at this time.”

      Thus, it does not appear that Judge Lombardino, the respondent, signed the

order in question, and we do not have mandamus jurisdiction over an associate

judge. See TEX. GOV’T CODE ANN. § 22.221(b) (Vernon 2004) (providing for

mandamus jurisdiction over judge of district court or county court); In re Giesen,

No. 01-12-00941-CV, 2012 WL 6082551, at *1 (Tex. App.—Houston [1st Dist.]

Dec. 6, 2012, orig. proceeding) (mem. op.) (holding that we do not have

mandamus jurisdiction over associate judge).




                                             2
      Accordingly, we dismiss Rooney’s petition for writ of mandamus for lack of

jurisdiction. Any remaining motions are likewise dismissed as moot.

                                PER CURIAM

Panel consists of Justices Keyes, Massengale, and Brown.




                                          3